DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kurashige (US Pub. No. 2017/0212416 A1) discloses a projection system (i.e. projection apparatus; Figure 4, element 1), comprising: a light-emitting device (Figure 4, element 11) configured to provide first light (i.e. light emitted by element 11a in Figure 4) and second light (i.e. light emitted by element 11b in Figure 4) that are emitted in time sequences (i.e. time division manner; page 5, paragraph 0091, lines 2-4); a light-splitting system (i.e. color separation system; Figure 4, element 6) comprising: a light-splitting device (Figure 4, element 16).  However, Kurashige and the prior art of record neither shows nor suggests a projection system comprising a light-splitting system comprising a light-splitting device configured to emit the first primary color light along the second optical path and the second primary color light along the first optical path in a second time sequence, and emit the two paths of third primary color light respectively along the first optical path and the second optical path in a third time sequence; a spatial light modulator comprising at least a first region 
b.	Regarding claims 2-17, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US Pub. No. 2017/0048502 A1) discloses light source system including: a light source device emitting excitation light; an light output device receiving the excitation light and converting it into converted light, wherein the light output device includes at least two different wavelength conversion materials, the converted light of at least one wavelength conversion material being a multi-color light; a light splitting and combining device splitting the multi-color light into a first and a second color light propagating respectively along a first and a second optical channel, wherein the first and second color lights have different wave spectrum coverage ranges; and a first and a second light modulation device respectively modulating the light propagating over the first and second optical channels, wherein the light of three primary colors can be allocated to two DMDs for processing. This results in improved colors gamut of the light source and the light efficiency and reliability of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/28/2022